Title: To Thomas Jefferson from Edward Livingston, 11 April 1800
From: Livingston, Edward
To: Jefferson, Thomas



New York. Apl. 11. 1800

The prevalence if not the very existence of republicanism in the U States depends so much on the event of our ensuing Election that I am persuaded Sir you can not be indifferent to our prospects and will excuse the liberty I take of communicating them. It is impossible yet to obtain any certain information from the distant Counties. that which I have receved from the more central parts strongly indicates a favorable change—If however every thing were to remain as it was in the Country representation a change in that of the City would give a Majority Sufficient to countervail that of the Senate and decide the appointment of electors—both parties are fully apprized of the importance of this district and have for the fortnight past been watching each others movements with the most jealous care—we have a most respectable ticket but dare not publish it before theirs—lest it should induce some men of weight among them (who otherwise would not come out) to Offer themselves as Candidates—Gates, Clinton & Br. Livingston will head our list—the two  first have not yet positively agreed but they do not refuse and will of course be run—
A very important change has been effected by the instrumentality as Mr. Hamilton would call it of the New Bank. it has emancipated hundreds who were held in bondage by the old institutions—& they all know and understand the principles of their deliverers—Burr is not on the list it was supposed he could be of more service in promoting the Election of the Others than if his Name were connected with theirs—he is zealous and will be active in his Exertions—on the whole I think every thing promises a favorable issue to our labors—the Use I may be of here makes me the less regret my unavoidable absence from the house where every Effort to Stem the torrent has been unavailing and will continue so, untill the important change we may now make is Effected—the head of our body politic will always be affected with the delirious dreams of royal & aristocratic Visions untill a republican Energy is given to the System thro the State governments—
If you permit me Sir I will from time to time give you Such information of the State of things here as may be deemed interesting—I pray you to beleve that I am
with great Respect & sincere Esteem Sir Your Mo Obdt Servt

Edward Livingston

